Citation Nr: 1812795	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-25 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Francis Kehoe, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1954 to July 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2018, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disabilities [bilateral hearing loss, rated 70 percent and asbestosis, 60 percent] are rated 90 percent, combined, and are reasonably shown to be of such nature and severity as to preclude his participation in substantially gainful employment consistent with his education and work experience.


CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As the benefit sought is being granted there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  Whether or not the Veteran received adequate notice at the Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), is also rendered moot by the grant below.


Legal Criteria, Factual Background, and Analysis

A TDIU rating may be assigned, where the schedular rating is less than total, when a veteran is unable to maintain a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but age and impairment caused by nonservice-connected disabilities are not factors for consideration.  38 C.F.R. §§ 3.341, 4.16, 4.19.
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Veteran's service-connected disabilities include bilateral hearing loss, rated 70 percent and asbestosis, 60 percent.  The combined schedular rating is 90 percent.  Therefore, the 38 C.F.R. § 4.16(a) schedular rating requirement for a TDIU rating is met.  The remaining (and dispositive) question is whether the service-connected disabilities render him incapable of participating in a regular substantially gainful occupation consistent with his education and work experience.
The Veteran has reported that he completed a two years of high school.  Following service, he worked as a test boring driller, before working part-time as a truck driver.  See March 2011 VA Form 21-8940 and Hearing Transcript.  He reported that he last worked full-time in 1986.
On April 2011 VA examination, the Veteran reported that he can walk up one flight of stairs before becoming short of breath; can stand for approximately an hour; and is able to lift 20 pounds.  The examiner noted that the functional impartment due to his asbestosis is dyspnea on exertion.  The examiner opined that the Veteran's service-connected asbestosis renders him unable to secure and maintain physically demanding employment, but should not interfere with sedentary employment. 

In a May 2012 letter, the Veteran's private physician noted that the Veteran's asbestosis has been progressive since 1994 and opined that he is "completely disabled due to his complex medical history including worsening asbestosis". 

On May 2013 hearing loss disability benefits questionnaire (DBQ) the examiner opined that the Veteran's bilateral hearing loss impacts ordinary conditions of daily life, including ability to work because he "misses a lot of words" and is unable to fully participate in conversations. 

In a July 2013 letter, the Veteran's private physician indicated that the Veteran is being treated for multiple disabilities including asbestosis.  He noted that Veteran had limited mobility due to breathlessness and osteoarthritis, and opined that he is unable to work. 

A June 2015 private treatment record notes mixed obstructive and restrictive lung disease secondary to exposure to asbestos.  In a September 2015 letter, the Veteran's private physician noted that the Veteran's asbestosis has been progressive since 1994.  He opined that the Veteran is totally and completely disabled and unable to work due to his "COPD alone as well as his complex medical history and worsening asbestosis".

At the January 2018 videoconference hearing before the undersigned, the Veteran testified that he does not have experience working on a computer and usually does not talk on the phone due to his hearing loss.  He testified that he has trouble with word discrimination.  He reported that he can hear people talking but he cannot make out the words.  
Given the nature and severity of the Veteran's service connected disabilities and barriers to occupational opportunities that flow from his limited education and occupational experience, the Board finds it reasonable to conclude that his service-connected disabilities render him unemployable.   

The Veteran's private physician has indicated that the Veteran is completely disabled and unable to work due to his "COPD alone as well as his complex medical history and worsening asbestosis".  The Board notes that while COPD is not service-connected, the June 2015 private treatment record notes mixed obstructive and restrictive lung disease secondary to asbestos exposure, suggesting that the private physician views impairment from the two pulmonary diseases indistinguishable.  The 2011 VA examiner indicated that the Veteran's service-connected asbestosis renders him unable to secure and maintain physically demanding types of employment (the types of work in which the Veteran has experience), but not sedentary employment.  In light of the limitations on physically demanding/non-sedentary types of employment shown, the Veteran's limited (10th grade) education and experience (primarily as driller and truck driver) become critical factors.  He obviously lacks the skills and experience to participate meaningfully in the light forms of sedentary employment now prevalent (e.g., he lacks computer skills).  Given his [limited to the] 10th grade education, training appears unfeasible.  Noteworthy also it that his service connected disabilities include hearing loss, rated 70 percent, which (given its impact on communication) together with his limited lack of computer knowledge) would appear to preclude clerical work and or any work requiring extensive use of a telephone.    

In summary, it is reasonably shown that due to his service-connected disabilities, limited education, and lack of relevant work experience, the Veteran is precluded from participating in any regular substantially gainful employment.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. § 4.3), the Board finds that a TDIU rating is warranted.  




ORDER


A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


